UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
...................................................................................................... X
MELISSA KAYE,
                                                                        PLAINTIFF,

                                   -against-
                                                                                                           18-CIV-12137(JPC)(JLC)
HEALTH AND HOSPITALS CORPORATION; ELIZABETH FORD;
ABHISHEK JAIN; JONATHAN WANGEL; and PATRICIA YANG
                                                                        Defendants.
...................................................................................................... X

                              DECLARATION OF SPECIAL HAGAN, ESQ.
               IN SUPPORT OF PLAINTIFF’S MOTION TO COMPEL ESI AND FOR SANCTIONS

       I, SPECIAL HAGAN, declare, pursuant to 28 U.S.C. § 1746 under penalty of perjury that
the foregoing is true and correct

1) I represent plaintiff MELISSA KAYE, M.D. As such, I am familiar with the facts and

     circumstances underlying this action. Accordingly, I submit this declaration in opposition to

     defendants’ motion for summary judgment.

2) Attached hereto as Exhibit 1 is an Email from Jonathan Wangel Esq. to Chief Corporate

     Compliance Officer, Catherine Patsos dated March 20, 2019. (ESI2686-ESI2687)

3) Attached hereto as Exhibit 2 is an email from Elizabeth Ford, M.D. to Patricia Yang dated

     May 9, 2019. (ESI2804)

4) Attached hereto as Exhibit 3 is an email from Ross MacDonald, M.D. to Elizabeth Ford, M.D.

     dated June 18, 2019. (ESI2946)

5) Attached hereto as Exhibit 4 is Plaintiff’s Amended Complaint as uploaded to ECF.

6) Attached hereto as Exhibit 5 is the Operating procedure from the Office of Corporate

     Compliance.




                                                                                                                                    1
7) Attached hereto as Exhibit 6 is the Summary Compliance Memorandum dated May 9, 2019.

   (ESI2797-ESI2800)

8) Attached hereto as Exhibit 7 is Andrea Swenson’s LinkedIn Profile.

9) Attached hereto as Exhibit 8 is an Email from Andrea Swenson to Stephen Morello dated

   March 7, 2019.

10) Attached hereto as Exhibit 9 are Email Exhibits to Yetta Kurland’s Motion for Sanctions

   against Donna Canfield in the Local 3621 et. al. v. City of New York matter.

11) Attached hereto as Exhibit 10 is the Transcript of the July 1, 2015 conference in front of

   Judge Fallia in the Catapano Fox v. City of New York matter.



Dated: Queens, New York
       November 19, 2020                                     by:            /s/
                                                                     _______________________
                                                             Special Hagan, Esq.
                                                             Attorney for Plaintiff,
                                                             Melissa Kaye, M.D.
                                                             Law Offices of Special Hagan
                                                             196-04 Hollis Avenue
                                                             Saint Albans, New York 11412




                                                                                                 2
